Citation Nr: 0923203	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from August 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Documents of record establish that the Veteran has been 
diagnosed with gastrointestinal disability other than stomach 
ulcers, namely gastroesophageal reflux disease (GERD).  As 
this represents a disability distinct from stomach ulcers, 
the Board does not find that the veteran has raised a claim 
in this regard that is inextricably intertwined with the 
issue on appeal.  Clemons v. Shinseki, __ Vet.App. __ (Feb. 
19, 2009) (per curiam order).  As such, it is referred to the 
RO for appropriate action.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record of stomach ulcers.
 
 
CONCLUSION OF LAW

Stomach ulcers were not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of a July 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter also explained how 
a disability rating is determined for a service-connected 
disability and the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and private treatment 
records.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Board notes that in the July 2006 VCAA letter, the RO 
specifically requested that the Veteran provide information 
about whether or not he had been treated as an inpatient for 
his stomach ulcers at the base hospital at Ft. McClennan.  
However, the Veteran failed to respond to such request and, 
consequently, the RO did not request any clinical records 
from such facility.  The Board recognizes that while the VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim. 38 U.S.C. § 5107(a).

The record does not reflect that the Veteran has been 
afforded a VA examination for the issue on appeal.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that in 
the present case there is not sufficient establishment of an 
in-service event, injury, or disease, or a currently 
diagnosed stomach ulcer disability.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
stomach ulcers.  According to the Veteran, on his VA Form 9 
received in January 2007, he was diagnosed with a stomach 
ulcer in 1978, while stationed at Ft. McClellan, Alabama.  He 
indicated that his unit had to undergo physical examination 
prior to being sent to Anawetok Island for a radiation clean 
up and disposal, but that the physician would not let him go 
to such duty station because he diagnosed the Veteran with a 
stomach ulcer.  However, the Veteran's service treatment 
records do not demonstrate that he ever complained of, was 
treated for, or diagnosed with, stomach ulcers in service, or 
that he ever underwent the reported 1978 physical 
examination.  The Board acknowledges that the record does not 
reflect that the Veteran underwent a separation examination 
prior to his August 1979 separation from service.  However, a 
September 1979 Report of Medical History provided in 
conjunction with an enlistment examination shows that the 
Veteran denied a history of stomach, liver, or intestinal 
trouble.  Likewise, on the corresponding Report of Medical 
Examination, the examiner reported that the Veteran's abdomen 
and viscera were normal.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the purported event in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Also, with respect to a current disability, post-service 
private treatment records show that the Veteran has 
complained of, and sought treatment for, heartburn and 
gastroesophageal reflux disease (GERD).  However, none of 
these records show that the Veteran has ever complained of, 
sought treatment for, or been diagnosed with, stomach ulcers.  
Also, there is no evidence, and the Veteran has not 
contended, that his heartburn and/or GERD is in anyway 
related to his reported stomach ulcers.  Therefore, as the 
evidence of record does not demonstrate that the Veteran has 
a current stomach ulcer disability, the Board concludes that 
an award of service connection is not justified.  Support for 
this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present 
disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a 
current stomach ulcer disability, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The Board finds that the negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has current stomach ulcers as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for stomach 
ulcers, and the claim must be denied.




ORDER

Entitlement to service connection for stomach ulcers is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


